Citation Nr: 1717587	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  13-10 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a liver disorder.  

2.  Entitlement to an initial rating in excess of 30 percent for acne rosacea.  

3.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD) to include panic disorder with agoraphobia, unspecified depressive disorder and generalized anxiety disorder.  

4.  Entitlement to an initial compensable rating for bilateral hearing loss.  

5.  Entitlement to an initial rating in excess of 20 percent for intervertebral disc syndrome (IVDS), cervical spine, exclusive of a temporary total convalescent rating.  

6.  Entitlement to an initial rating in excess of 10 percent for IVDS, with degenerative changes, lumbar spine, prior to July 1, 2016, and in excess of 20 percent therefrom.  

7.  Entitlement to an initial rating in excess of 10 percent for sensory deficit, right lower extremity.  

8.  Entitlement to an initial rating in excess of 10 percent for sensory deficit, left lower extremity.  

9.  Entitlement to an initial rating in excess of 10 percent for scars, status post discectomy and spinal fusion, cervical spine.  

10.  Entitlement to an initial compensable rating for sensory deficit of left upper extremity prior to July 1, 2016, and in excess of 20 percent therefrom.  

11.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU), prior to July 1, 2016.  


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran had active service from October 1971 to October 1974.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2011 and December 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  Service connection for a liver disorder was denied; service connection was granted for acne rosacea, PTSD to include panic disorder with agoraphobia, unspecified depressive disorder and generalized disorder, IVDS cervical spine, IVDS with degenerative changes lumbar spine, sensory deficit right lower extremity, sensory deficit left lower extremity, scar status post discectomy and spinal fusion, sensory deficit left upper extremity; and a TDIU was denied.  The Veteran disagreed with the liver disorder, TDIU, and the ratings of the service connection grants.  The current appeal ensued.  

In September 2016, the Veteran's accredited power of attorney, David Huffman, was no longer accredited to represent claimants in claims before VA.  The Veteran has not been represented since that time.  

In Johnson v. McDonald, 27 Vet. App. 497 (2016), the United States Court of Appeals for Veterans Claims (Court) reversed and remanded an April 2014 Board decision that denied an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code 7806.  VA disagrees with the Court's decision and appealed it to the United States Court of Appeals for the Federal Circuit.  Pursuant to that appeal, and to avoid burdens on the adjudication system, delays in the adjudication of other claims, and unnecessary expenditure of resources through remand or final adjudication of claims based on court precedent that may be ultimately overturned on appeal, VA filed a motion with the Court to stay the precedential effect of its decision in Johnson.  On October 6, 2016, the Court granted, in part, VA's motion to stay.  Johnson v. MacDonald, No. 14-2778 WL 5846040 (Vet. App. Oct. 6, 2016).  As this appeal contains a claim (increased initial rating for acne rosacea) that may be affected by the resolution of VA's appeal in Johnson, the Board will stay action on this matter in accordance with the Court's stay.  Once a final decision is reached on appeal in Johnson, the adjudication of any case or claim that has been stayed will be resumed.


FINDINGS OF FACT

1.  The competent and credible evidence fails to establish that the Veteran had a liver disorder in service or that a liver disorder is otherwise related to his active service.  

2.  The Veteran's PTSD has not resulted in total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name or other symptoms which approximate total occupational and social impairment.  

3.  The Veteran's bilateral hearing loss is manifested by no worse than level I hearing in both the right and left ears.  

4  The Veteran's IVDS of the cervical spine is not productive of forward flexion of 15 degrees or less; favorable of ankylosis of the entire cervical spine; or incapacitating episodes of at least 4 weeks but less than 6 weeks during the past 12 months is also not shown.  

5  Prior to July 1, 2016, the Veteran's IVDS of the lumbar spine is productive of forward flexion of no more than 80 degrees, combined range of motion of not greater than 120 degrees; forward flexion greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of lumbar spine not greater than 120 degrees is not shown.  

6.  Since July 1, 2016, the Veteran's IVDS of the lumbar spine is not productive of forward flexion of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  

7.  The Veteran's sensory deficit, right lower extremity is productive of no more than mild disablement.  

8.  The Veteran's sensory deficit, left lower extremity is productive of no more than mild disablement.  

9.  The Veteran's scars, status post discectomy and spinal fusion, cervical spine are productive of no more than one characteristic of disfigurement.  

10.  Prior to July 1, 2016, sensory deficit, left upper extremity(circumflex nerve), is productive of no more than mild disablement.  

11.  Since July 1, 2016, sensory deficit, left upper extremity (upper and middle radicular nerve), is productive of no more than moderate disablement.  

12.  Prior to July 1, 2016, the Veteran's service-connected disabilities combined to 90 percent.  

13.  The Veteran completed one year of college, numerous counseling training courses and had work experience as a counselor, military policeman, and file clerk.  He has not sought nor has he maintained employment since 2008.  

14.  Prior to July 1, 2016, the Veteran's service-connected disabilities did not preclude him from securing or following substantially gainful employment.  


CONCLUSIONS OF LAW

1.  A liver disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  

2.  The criteria for an initial rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.126, 4.130, Diagnostic Code (DC) 9411 (2016).  

3.  The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.85, DC 6100 (2016).  

4.  The criteria for an initial rating in excess of 20 percent, exclusive of a temporary total convalescent rating, for IVDS of the cervical spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.71a, DC 5243 (2016).  

5.  The criteria for an initial rating in excess of 10 percent for IVDS, lumbar spine, prior to July 1, 2016, and in excess of 20 percent therefrom, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.71a, DC 5243 (2016).  

6.  The criteria for an initial rating in excess of 10 percent for sensory deficit of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.124a, DC 8520 (2016).  

7.  The criteria for an initial rating in excess of 10 percent for sensory deficit of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.124a, DC 8520 (2016).  

8.  The criteria for an initial rating in excess of 10 percent for scar, status post discectomy and spinal fusion, cervical spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.118, DC 7800 (2016).  

9.  The criteria for an initial (compensable) rating for sensory deficit of the left upper extremity prior to July 1, 2016, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.124a, DC 8618, prior to (July 1, 2016).  

10.  The criteria for an initial rating of 30 percent, and no higher, for sensory deficit of the left upper extremity, circumflex nerve, since July 1, 2016, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.124a, DC 8510, 8511 (since July 1, 2016).  

11.  The criteria for entitlement to TDIU prior to July 1, 2016, have not been met.  38 U.S.C.A. §§ 1155 , 5103, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.343, 4.16(a) (2016).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Before addressing the merits of the claims, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  

The notice requirements of the Veterans Claims Assistance Act of 2000 (VCAA) apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Neither the Veteran nor his then-representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  The VCAA duty to notify was satisfied by way of letters sent to the Veteran in June and September 2010 and October 2011.  The letters fully addressed all notice elements.  They informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  With those letters, the RO effectively satisfied the notice requirements as to the issue of service connection on appeal.  Under these circumstances, the Board finds that adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

As to the claims for initial ratings decided herein, the Veteran's appeal arises from his disagreement with the initial evaluations assigned following the grant of service connection.  VCAA notice regarding the service connection claims was furnished to the Veteran as described above.  Courts have held that, once service connection is granted, the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (2016) (no duty to provide VCAA notice upon receipt of a notice of disagreement).  Therefore, no further notice is needed under VCAA regarding these issues.  

VA also has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records, private treatment records, and other pertinent VA treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The RO associated the Veteran's service treatment records, private treatment records, and VA treatment records with the claims file.  No outstanding evidence has been identified.  

The Veteran was also afforded VA examinations in connection with the claims.  The reports of these examinations were associated with the claims file.  The VA examination reports were thorough and adequate upon which to base a decision.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to decide the claims.  

The Veteran was offered a Board hearing and was scheduled for a videoconference hearing in January 2017.  He did not report for the hearing.  

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to the claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16. 183 (2002).  


Service Connection 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110 ;
38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 
7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).  

 In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).  

The United States Court of Appeals for the Federal Circuit has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 
38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  

The ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim; the appellant prevails in either event.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  

The Veteran asserts that service connection is warranted for a liver disorder based upon service incurrence.  He maintains that while in Vietnam, he was poisoned by a boy.  He contends that this poisoning resulted in the liver disorder that he presently has.  

Service treatment records show no findings, treatment, or diagnosis of a poisoning or a liver disorder in service, to include at service discharge.  

After service, the Veteran stated during a September 2010 psychological assessment, that he had been poisoned by a young Vietnamese boy who had befriended him.  He stated he had been treated at the 3rd Field Army Hospital in Saigon and continued to have liver problems which he believed were the result of being poisoned.  In  October 2008, a sonogram was performed that showed no liver mass or intrahepatic biliary duct dilatation.  The impression was fatty liver.  In 2009, he had a biopsy of his liver, which revealed 3 benign nodules.  Abnormal liver function tests were noted to be likely due to hepatic steatosis.  An MRI of the liver was performed in February 2010, at MRI of Woodbridge.  The diagnostic impression was a 2 cm solitary liver mass which is consistent with a benign cavernous hemangioma.  In March 2010, a notation was made by the doctor indicating no follow-up was necessary.  There was no statement as to the etiology of this liver mass.  

After a full review of the evidence of record, the claim for service connection for a liver disorder must fail.  There is no evidence in the STRs that this disorder was present in service.  The Board points out, however, that the absence of in-service evidence of a liver disorder is not fatal to this claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a liver disorder and a medically sound basis for attributing a liver disorder to service may serve as a basis for a grant of service connection.  

The Board has considered the Veteran's statements submitted through written correspondence, and his private medical records, with respect to his claimed liver disorder.  He stated that a liver disorder occurred as a result of a poisoning he incurred in service.  He stated that he was poisoned by a Vietnamese boy he befriended and he was treated at a Field Hospital as a result of the poisoning.  

However, the Veteran's service treatment records do not indicate a liver disorder upon separation.  The record is devoid of any competent medical evidence which even hints of a liver disorder in service.  

The Board acknowledges the Veteran's assertions that he has a liver disorder as a result of a poisoning in service.  An appellant's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. § 3.303(a) (2016); Jandreau, supra.  Nevertheless, relating a liver disorder he claims occurred in service to current claims of a liver disorder, especially with a lengthy gap in the medical record, requires opinion evidence from experts with medical training, and is not subject to lay assessment.  The Board finds the Veteran's opinion is not persuasive as to the cause of his liver disorder.  A benign cavernous hemangioma or an abnormal liver function test indicating a possible liver disorder may be due hepatic steatosis, does not in any way indicate that the abnormal liver findings are related to service.  

The Board finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Therefore, as the preponderance of the evidence is against the claim, on the basis of the above analysis, and after consideration of all the evidence, service connection for a liver disorder is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Initial Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2016). 

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as staged rating.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

PTSD

By rating decision of June 2011, the RO granted service connection for PTSD to include panic disorder with agoraphobia, unspecified depressive disorder and generalized anxiety disorder.  A 30 percent rating was awarded, effective May 27, 2010.  A September 2016 rating increased the evaluation to 70 percent, effective May 27, 2010.

The Veteran's PTSD is rated under 38 C.F.R. § 4.130, DC 9411, for PTSD.  Under the General Rating Formula for Mental Disorders, total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, is rated 100 percent disabling.  38 C.F.R. § 4.130.  

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships is to be rated 70 percent disabling.  38 C.F.R. § 4.130.  

The Board also notes that, under 38 C.F.R. § 4.130, as pertinent in this case, the nomenclature employed in this portion of the rating schedule is based upon the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition, of the American Psychiatric Association (DSM-IV). As indicated in Carpenter v. Brown, 8 Vet. App. 240, 242 (1995), the Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social and occupational functioning on a hypothetical continuum of mental health-illness and a 61 to 70 score indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A 51 to 60 score indicates moderate symptoms, (e.g., flattened affect, circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational or school functioning; (e.g., few friends or conflicts with peers or co-workers).  A GAF score of 41 to 50 reflects a serious level of impairment, (e.g., suicidal ideation, severe obsessive rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning, (e.g., no friends, unable to keep a job).  A GAF score of 31 to 40 reflects some impairment in reality testing or communication (e.g., speech is illogical at times, obscure or irrelevant) or major impairment in several areas such as work, school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  See 38 C.F.R. § 4.130  

It should be noted that prior to August 4, 2014, VA's Rating Schedule that addresses service-connected psychiatric disabilities was based upon DSM-IV.  38 C.F.R. § 4.130.  Like this case, diagnoses many times included an Axis V diagnosis, or a GAF score  The DSM was recently updated with a 5th Edition (DSM-5), and VA issued an interim final rule amending certain provisions in the regulations to reflect this update, including the Schedule for Rating Disabilities.  70 Fed. Reg. 45093 (Aug. 4, 2014).  This updated medical text recommends that GAF scores be dropped due to their "conceptual lack of clarity."  See DSM-5, at 16.  However, since the Veteran's PTSD claim was originally certified to the Board prior to the adoption of the DSM-5, the Board will consider the DMS-IV criteria.  

After scrutinizing the evidence - which includes VA examination reports, and treatment records, the Board finds that the totality of the evidence supports the already assigned 70 percent rating, and no higher, for the entirety of the appellate period for the Veteran's PTSD.  

The Veteran underwent a psychological assessment by W.C., Ph.D. in September 2010.  He stated that he has anxiety, depression, and PTSD, which limited him socially and made him easily startled.  He also stated that this condition interfered with his work.  His symptoms of anxiety were triggered by helicopters, and certain smells (Korean food or sewers).  He avoided thoughts, feelings, or conversations associated with Vietnam.  He had persistent symptoms of hyperarousal including difficulty sleeping, irritability, and outbursts of anger.  He related difficulty concentrating and experienced an increased hypervigilance and exaggerated startle response.  He described symptoms of panic disorder evidenced by periods of intense fear and discomfort in large crowds.  He experienced shortness of breath, sweating, and paresthesias in his arms and hands.  The attacks occurred once or twice a month.  As a result of the panic attacks, he was becoming very isolated.  He avoided crowds, standing in long lines, and endured these situations with marked distress.  Symptoms of depression were manifested by frequent sadness and a depressed mood.  He had feelings of worthlessness or excessive and inappropriate guilt.  These symptoms have lasted nearly every day for at least 2 years and he had not gone two months without meeting the criteria for a depressive disorder.  His symptoms of anxiety, depression, PTSD, and chronic pain caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  He had been admitted to Walter Reed for drug related issues, but denied receiving outpatient therapy.  He denied symptoms of mania and a somatization disorder.  

Mental status examination revealed the Veteran to be alert, fully oriented, and generally cooperative.  He was appropriately dressed and had good grooming and hygiene.  His expressions and mannerisms were appropriate and he made good eye contact.  His anxiety level was appropriate.  Psychomotor activity was within normal limits.  No pain behaviors or involuntary movements were noted.  He was cooperative and related to the examiner in a friendly manner.  His mood was reserved and his affect appeared constricted.  His speech was relevant and at an appropriate rate and volume.  Thought processes were spontaneous, logical, and coherent.  There was no evidence of any disturbance in form or content of thought.  He denied hallucinatory activity; however, he received emergency medical treatment for substance induced psychosis.  Delusions were not observed.  He appeared to have an adequate fund of knowledge.  His mode of thinking appeared fluid and he was able to see abstract relationships and discriminate fundamentally from superficial relationships.  His intellectual functioning was estimated to be above average.  He was oriented to person, place, time, and circumstance.  There was impairment in delayed recall.  His concentration, persistence, and pace were assessed by having him recite serial sevens.  He made multiple errors and performed the tasks slowly.  He was severely impaired in this domain.  He was able to manage his own self-care in all major areas of daily living.  He denied headaches, confusion, dizzy spells, balance problems, vision changes, or general weakness.  He denied suicidal or homicidal ideation.  His insight and judgment were satisfactory, except for his persistent use of alcohol despite the negative effects on his health.  The diagnostic impression was PTSD, chronic, major depressive disorder, recurrent, severe, without psychotic features, dysthymic, late onset, generalized anxiety disorder, panic disorder with agoraphobia, pain disorder, and alcohol dependence.  His GAF score was 40.  

The Veteran underwent a psychiatric examination for VA in November 2010.  

Mental status examination revealed his appearance and hygiene were appropriate.  His behavior was appropriate.  Affect was flattened with evidence of anxiety.  Communication was normal.  Speech was normal.  Concentration was impaired, specifically attention and focus as evidenced him being somewhat distractible at the interview.  Panic attacks were present and occurred intermittently, approximately once a week.  He described feeling agitated, palpitations, sweating, and feeling like he had to "get by myself."  Delusions and hallucinations were not evident in examination or by history.  Obsessive compulsive behavior was absent.  Thought processes were normal.  There was no evidence of any impaired judgment or impairment in abstract thinking.  Memory was normal.  There was no evidence of any suicidal or homicidal ideations.  The diagnoses were PTSD, chronic type, in partial remission; panic disorder with agoraphobia; generalized anxiety disorder; and depressive disorder not otherwise specified.  His GAF score was 55.  

The Veteran underwent a psychological examination for VA in July 2016.  His diagnoses were PTSD, chronic; panic disorder with agoraphobia; generalized anxiety disorder; unspecified depressive disorder; and polysubstance use disorder in sustained full remission.  The examiner stated that panic disorder, generalized anxiety disorder, and unspecified depression were secondary to PTSD.  These disorders were determined to have occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  The examiner stated that the symptoms overlapped and conditions exacerbated one another.  It was noted during his examination that he worked as an alcohol and drug counselor for 34 years, the last 8 years, he had conflicts with his supervisor but described no problems at work throughout his work history.  He was retired since 2008.  He claimed he took retirement because he could not provide the quality service in his work as a consequence of his constantly troublesome psychiatric symptomatology, which affected his ability to maintain employment.  He availed himself of retirement when it presented itself.  He contended the retirement per se as the primary result of his ongoing psychiatric symptomatology.  He had not been working since his retirement in 2008.  He stated he spent time at home and liked to read the paper every morning and did "stuff" around the house.  He stated that he thought about working, but could not do so because of his mood, energy, and motivation problems.  The examiner noted he was on Sertraline and Trazodone, daily.  He had no psychiatric hospitalizations in the last 5 to 6 years.  He was not interested in individual counseling.  He avoided people to avoid anxiety and intrusive thoughts.  His mood was usually "OK." His GAF score was 55.  

The Veteran was seen in VA mental health follow-up in May through September 2016.  He related sadness related to his mother's death and discord with his wife.  He stated that he was coping better.  His mood was slightly better.  His affect was restricted and his thought process logical and goal directed.  He had no auditory or visual hallucinations or paranoia.  There were no changes to his medications except for Sertraline, which he stated did not work well for him.  

During the appellate period, the Veteran had PTSD symptoms that reflected GAF scores from 40 to 55.  In September 2010, his GAF score was 40.  In November 2010, his GAF was noted to be 55.  During this time, he had sleep difficulties and was prescribed Trazodone during the appellate period.  He had night sweats, depression, and sadness.  He had no suicidal or homicidal ideation.  His cognition was intact and his judgment was good.  His concentration, however, throughout, was impaired.  


Prior to the appeal period at issue, the Veteran retired, in 2008, as his lack of concentration and other symptomatology of PTSD, according to him, affected his employment.  He had changes in his medication to assist in sleep.  He had problems with his spouse, having been divorced and remarried during the appellate period.  He did not like to associate with people very much and had limited relationships.  Based on these findings, the totality of the evidence supports no more than the established initial 70 percent rating for his PTSD.  Total occupational and social impairment, necessary for a 100 percent rating, has not been shown.  He was able to be appropriately dressed and groomed, he did not have delusions or hallucinations, he was oriented to time and place, and there was no evidence of memory loss for names of family, own occupation, or his own name or other symptoms of such severity, frequency and duration so as to meet or approximate the above level of disability..  

Therefore, throughout the appellate period a total rating was not warranted for PTSD.  


Bilateral hearing loss

Service connection for bilateral hearing loss was granted by rating decision of June 2011.  A noncompensable rating was awarded, effective May 2010.  The noncompensable rating has been in effect since the initial rating.  

The Veteran maintains that his bilateral hearing loss is more severe than the noncompensable evaluation reflects.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  

VA disability compensation for impaired hearing is generally derived from the application in sequence of two tables.  See 38 C.F.R. § 4.85 (h), Table VI, Table VII.  Table VI correlates the average pure tone sensitivity threshold (derived from the sum of the 1000, 2000, 3000, and 4000-Hertz thresholds divided by four) with the ability to discriminate speech, providing a Roman numeral to represent the correlation.  Each Roman numeral corresponds to a range of thresholds (in decibels) and of speech discriminations (in percentages).  Level I represents essentially normal acuity, with Level XI representing profound deafness.  The table is applied separately for each ear to derive the values used in Table VII.  Table VII prescribes the disability rating based on the relationship between the values for each ear derived from Table VI.  See 38 C.F.R. § 4.85.  

The Veteran underwent an audiology examination for VA in November 2010.  He complained of bilateral hearing loss.  He stated he had difficulty hearing in a crowd or in group situations.  Pure tone thresholds, in decibels, were as follows: 




HERTZ



1000
2000
3000
4000
LEFT
25
35
30
35
RIGHT
25
40
55
60

Average pure tone thresholds were 45 for the right ear and 31.25 in the left ear.  The Maryland CNC word list revealed speech discrimination of 94 percent in both ears.  The diagnosis was sensorineural hearing loss, bilaterally, mild to moderately severe.  

By intersecting the column in Table VI for average pure tone decibel loss falling between 42 and 49 with the line for percent of discrimination from 92 to 100, the resulting numeric designations for the right ear is level I.  In the left ear, the average pure tone decibel loss falling between 0 and 41 with the line for percent of discrimination from 92 to 100, results in a numeric designation at level I.  The Veteran's right ear is assigned a level I hearing acuity combined with level I hearing acuity for the left ear which equates to a noncompensable evaluation.  38 C.F.R. § 4.85, Table VII.  The provisions of 38 C.F.R. § 4.86(a), (b) do not apply in this regard as there is no exceptional pattern of hearing impairment as defined in that regulation.  

The Veteran underwent an audiology examination for VA in July 2016.  He complained of bilateral hearing loss.  Pure tone thresholds, in decibels, were as follows: 




HERTZ



1000
2000
3000
4000
LEFT
30
45
45
60
RIGHT
30
45
55
60

Average pure tone thresholds were 47.5 for the right ear and 45 in the left ear.  The Maryland CNC word list revealed speech discrimination of 94 percent in both ears.  The diagnosis was sensorineural hearing loss, bilaterally, mild to moderately severe.  

By intersecting the column in Table VI for average pure tone decibel loss falling between 42 and 49 with the line for percent of discrimination from 92 to 100, the resulting numeric designations for the right ear is level I.  In the left ear, the average pure tone decibel loss falling between 42 and 49 with the line for percent of discrimination from 92 to 100, results in a numeric designation at level I.  The Veteran's right ear is assigned a level I hearing acuity combined with level I hearing acuity for the left ear which continues to equate to a noncompensable evaluation.  
38 C.F.R. § 4.85, Table VII.  The provisions of 38 C.F.R. § 4.86(a), (b) do not apply in this regard as there is no exceptional pattern of hearing impairment as defined in that regulation.  

The Veteran states that his hearing loss is worse than his rating reflects.  He also complains of difficulty understanding conversations in the environment around him.  He maintains that he retired from work, in part, due to his bilateral hearing loss.  However, it has been observed that schedular rating criteria are applied through "mechanical application," as applied to clinical test results.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Stated another way, the determining factor in the evaluation of a veteran's hearing impairment is not his or her subjective determination of that hearing loss or the use of hearing aids; it is the audiological test results.   

In sum, the evidence is against a compensable increased rating for bilateral hearing loss on a schedular basis throughout the appellate period.  

IVDS 

Cervical spine

Service connection for IVDS, cervical spine was granted by rating decision of December 2011.  A 20 percent rating was granted, effective June 2010.  An evaluation of 100 percent was assigned April 4, 2011, based on surgical or other treatment necessitating convalescence.  A 20 percent rating was resumed from June 2001.  The Veteran asserts that his IVDS, cervical spine, is more severe than currently rated.  

In September 2010, the Veteran underwent an MRI of the cervical spine at Insight Imaging.  The complaints were neck pain, bilateral radiculopathy, numbness and weakness.  The MRI showed multilevel DDD and facet disease in the cervical and thoracic spine; cord compression of cervical spine at C3-4, C4-5 and C6-7.  

In September 2010, a nerve and electromyography study was performed at Neurology Center of Fairfax for evaluation of cervical radiculopathy.  Findings were consistent with C6 radiculopathy.  

In October 2010, the Veteran was seen at the INOVA Healthplex complaining of right-sided neck pain and swelling.  He was unable to move his head from side to side.  He had lateral right-sided pain.  He complained of severe shooting pain down the back and arm from the head/neck area.  The pain was described as continuous as an 8 on a scale of 0 to 10.  The pain radiated to the back and he complained of lateral tenderness.  Percocet was given and prescribed for pain.  

In April 2011, the Veteran underwent, for cervical spinal stenosis C3-C7, a solid fusion C5-6 with incomplete spinal cord injury at Reston Hospital Center.  

The Veteran underwent a cervical spine evaluation for VA in July 2011.  He reported being diagnosed with cervical disc degeneration.  The condition was said to have existed since 1973.  It was due to an injury when he fell from a second story balcony in service.  He related symptoms of stiffness, fatigue, spasms, decreased motion, paresthesia, and numbness.  He asserted a pain level of severe that was relieved by Vicodin, Neurontin, and Carisoprodol.  He was hospitalized for fusion surgery C1-C6 in 1992.  During the past 12 months, he reported incapacitating episodes of 5 days.  

Physical examination revealed no evidence of radiating pain on movement, muscle spasm, guarding, weakness, loss of tone, or atrophy of the limbs.  There was tenderness described at C6-7.  There was no ankylosis of the cervical spine.  Repetitive range of motion was possible but there was no additional degree of limitation with repetitive motion.  Range of motion was flexion (0-45) of 25 degrees, 20 degrees at pain, and 25 degrees at repetitive motion; extension (0-45) of 10 degrees, 10 degrees at pain, and 10 degrees at repetitive motion; right lateral flexion (0-45) of 20 degrees, 20 degrees at pain,  and 20 degrees at repetitive motion; left lateral flexion (0-45) of 15 degrees, 10 degrees at pain, and 15 degrees at repetitive motion; and right and left rotation (0-80) at 30 degrees, 30 degrees at pain, and 30 degrees at repetitive motion.  The joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  Cervical spine x-ray report showed degenerative arthritis and post-surgical changes.  The diagnosis was IVDS with degenerative arthritic changes and most likely involved peripheral nerve was the circumflex nerve which affected the left side of the body.  There were no complications.  Additional diagnosis was status post cervical fusion surgery.  The objective factors were scars.  

In July 2011, the Veteran was seen for neck discomfort at Commonwealth Orthopaedics.  He made neck complaints 3 months after myopathic surgery.  He had numbness and tingling in his arms.  AP and lateral x-rays showed satisfactory position of hardware and bone graft.  

In July 2016, the Veteran underwent a VA cervical spine examination.  The diagnoses were IVDS, cervical spine and sensory deficit, right upper extremity secondary to IVDS.  The Veteran stated that there were flare-ups of the neck described as progressive loss of motion and pain.  Range of motion of the cervical spine showed forward flexion (0-45) of 30 degrees; extension (0-45) of 15 degrees; right and lateral flexion (0-45) of 30 degrees; right lateral rotation (0-80) of 45 degrees; and left lateral rotation (0-80) of 40 degrees.  The examiner stated that reduced range of motion contributed to a functional loss.  All of the range of motions exhibited pain.  According to the examiner, there was evidence of pain with weightbearing.  The Veteran was able to perform repetitive-use testing with 3 repetitions but there was no additional loss of function or range of motion after 3 repetitions.  Muscle strength was 5/5 on the left and right sides.  He did not have muscle atrophy.  Deep tendon reflexes (DTRs) were normal.  Sensory examination of C5 (shoulder) of the left and right, C6-T1(inner/outer forearm) of the left and 
C6-8 (hand/fingers) of the left was normal.  Right side C6-T1 and C6-8 were decreased.  He also had radicular pain.  He had constant pain of the right and left upper extremity, severe in degree; no intermittent, usually dull pain of either upper extremity; paresthesias and/or dysesthesias of severe degree of the right upper extremity and moderate in degree of the left upper extremity; and numbness of moderate degree of the right upper extremity and no numbness of the left upper extremity.  Nerve root involvement was shown on the right and left upper extremity of the upper radicular group and middle radicular group.  Radiculopathy severity on the right and left was moderate in degree.  There was no ankylosis of the cervical spine.  There were no episodes of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician in the past 12 months.  

Lumbar Spine 

Service connection for IVDS with degenerative change, lumbar spine was granted by rating decision of December 2011.  A 10 percent rating was granted, effective June 2010.  He maintains that his IVDS, lumbar spine, is more severe than the current evaluation reflects.  

The Veteran underwent a lumbar spine evaluation for VA in July 2011.  He claimed having been diagnosed with lumbar spine condition with bilateral sciatica condition.  He reported he had limitation of walking because of his spine condition.  He stated that on average, he was able to walk 20 yards.  He stated that it took 2 minutes to accomplish this task.  He had experienced falls due to the spine condition.  He stated he experienced the following symptoms: stiffness, fatigue, spasms, decreased motion, paresthesia, and numbness.  He also stated he had weakness.  He had no bowel problems in connection with the condition.  He reported erectile dysfunction (for which he is service connected) in relation to the spine condition.  He experienced no bladder problems related to the spine condition.  He experienced pain located on the spine, sciatica, and legs.  The pain occurred constantly.  The pain level was described as severe.  It was relieved by Vicodin, Neurontin, and Carisoprodol.  At the time of pain, he stated he was unable to function normally with or without medication.  During flare-ups, he described functional impairment as pain, weakness, incoordination, speed, and limitation of motion.  

Physical examination revealed no evidence of radiating pain on movement.  Muscle spasm was absent.  There was tenderness noted on examination described as T10-L4.  Spinal contour was preserved, though there was tenderness.  There was no guarding of movement.  The examination did not reveal any weakness.  Muscle tone was normal.  Musculature was normal.  There was negative straight leg raising on the right and left.  There was no atrophy present in the limbs.  There was no ankylosis of the thoracolumbar spine.  

Repetitive range of motion was possible but there was no additional degree of limitation with repetitive motion.  Range of motion was flexion (0-90) of 80 degrees, 70 degrees at pain, and 80 degrees at repetitive motion; extension (0-30) of 20 degrees, 10 degrees at pain, and 20 degrees at repetitive motion; right lateral flexion (0-30) of 30 degrees,  and 30 degrees at repetitive motion; left lateral flexion (0-30) of 30 degrees, 25 degrees at pain, and 30 degrees at repetitive motion; and right and left rotation (0-30) at 30 degrees, and 30 degrees at repetitive motion.  The joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  The diagnosis was IVDS with degenerative arthritic changes and the most likely involved peripheral nerve was the sciatic nerve which affected both sides of the body.  There were no complications.  

X-ray findings of the lumbosacral spine showed multiple views of the lumbar spine reveal there was disc narrowing with anterior osteophyte formation at most levels.  Vertebral bodies were preserved in height and the joints were intact.  

The Veteran underwent a VA lumbar examination in July 2016.  The diagnoses were IVDS, lumbar spine, sensory deficit, right lower extremity secondary to IVDS, and sensory deficit, left lower extremity secondary to IVDS.  The Veteran stated that there were flare-ups of the thoracolumbar spine described as massive muscle cramps of the hips, stomach, and back.  Functional impairments reported by the Veteran were his inability to sit, stand, or walk without pain.  Range of motion was hampered with muscle atrophy.  Range of motion of the lumbar spine was forward flexion (0-90) of 50 degrees; extension (0-30) of 10 degrees, right and left lateral flexion (0-30) of 10 degrees and right and left lateral rotation (0-30) of 10 degrees.  Reduced range of motion itself contributed to a functional loss.  Range of motion exhibited pain in forward flexion, extension, right and left lateral flexion, and right and left lateral rotation.  There was also evidence of pain with weight bearing.  The Veteran was able to perform repetitive-use testing with at least 3 repetitions, but there was no additional loss of function or range of motion after 3 repetitions.  The Veteran did not have localized tenderness, guarding, or muscle spasm of the thoracolumbar spine.  Muscle strength was 5/5.  He did not have muscle atrophy.  DTRs were 2+ and normal.  Sensory examination of L2 (upper anterior thigh), and L3/4 of the left and right, were normal.  L4/L5/S1 (lower leg/ankle) and L5 (foot toes) of the left and right were decreased.  The Veteran had radicular pain and other signs and symptoms of radiculopathy.  

He had constant pain of the right and left lower extremities, severe in degree; no intermittent, usually dull pain of either lower extremity; paresthesias and/or dysesthesias of severe degree of the right and left lower extremity and numbness, moderate in degree, of the left and right lower extremity.  There were no other signs or symptoms of radiculopathy.  Nerve root involvement was shown on the right and left lower extremity of L4/L5/S1/S2/S3 (sciatic nerve).  Radiculopathy severity on the right and left were moderate in degree.  There was no ankylosis of the spine.  He used no assistive devices as a normal mode of locomotion.  There were no episodes of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician in the past 12 months.  

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees, but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 30 percent disability rating is assigned for forward flexion of the cervical spine 15 degrees or less; or favorable ankylosis of the entire cervical spine.  

A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine; or forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  

A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a (2016).  

The criteria also include the following provisions: 

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2): For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees; extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Diagnostic Code 5243 provides that intervertebral disc syndrome (IVDS) is to be rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.  

Note (1) to Diagnostic Code 5243 provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2) provides that, if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be rated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a.  

The Court has held that the Board must determine whether there is evidence of weakened movement, excess fatigability, incoordination, or functional loss due to pain on use or flare-ups when the joint in question is used repeatedly over a period of time.  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  

Based on the evidence of record, the Board finds that an initial rating in excess of 20 percent for the Veteran's IVDS of the cervical spine is not warranted.  As previously noted, a 30 percent evaluation is warranted where there is forward flexion of the cervical spine of 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  The Board finds the comprehensive evidence of record does not reflect a range of motion indicative of a 30 percent disability rating.  

The most decreased cervical spine forward flexion was in July 2011, which reflected 25 degrees, and 20 degrees with pain.  These measurements of the range of motion do not approach a limit of 15 degrees or less of forward flexion, even upon consideration of the actual functional impairment due to pain, weakness, fatigue, incoordination, or lack of endurance.  Moreover, there were no findings of ankylosis at any time, or the functional equivalent thereof.  Therefore, an initial disability rating in excess of 20 percent is not warranted under the criteria of the General Rating Formula for IVDS of the cervical spine.  

It is necessary to consider, along with the schedular criteria, functional loss due to flare ups of pain, fatigability, incoordination, pain on movement and weakness. DeLuca, 8 Vet. App. at 206-07.  The evidence includes the Veteran's complaints of low back pain and limited motion.  The Veteran states his cervical spine disability is manifested by some functional limitation due to pain on motion.  The VA examination reports include the Veteran's report of pain with range of motion testing.  However, even accounting for any limitations of his cervical spine range of motion due to pain, the Veteran's range of motion still exceeds that which is required for a 30 percent disability rating.  Pain that does not result in additional functional loss does not warrant a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32 (Aug. 23, 2011) (holding that pain alone does not constitute function loss, but is just one fact to be considered when evaluating functional impairment. The Court agreed that pain alone as a basis for a higher rating would produce such "absurd results" as for example where a claimant who experiences very slight pain throughout the range of motion of the knee would receive a 50 percent disability rating under Diagnostic Code 5261 and a 30 percent disability rating under Diagnostic Code 5260, whereas a claimant who experiences actual limitation of flexion to 30 degrees and limitation of extension to 20 degrees would only receive disability ratings of 20 percent and 30 percent respectively).  There is no showing of any other functional impairment which would warrant a higher rating for these complaints of pain.  38 C.F.R. §§ 4.7, 4.10, 4.45, 4.59, 4.71a.  

Also pertinent in this case is whether an increased disability rating is warranted under the criteria for IVDS used for evaluating incapacitating episodes.  The Veteran's cervical spine disability has not been shown to have resulted in incapacitating episodes (requiring bed rest/treatment prescribed by a physician) having a total duration of at least 4 weeks but less than 6 weeks during the past twelve months, necessary for the next higher rating of 40 percent, under the Formula for Rating IVDS Based on Incapacitating Episodes. As such, a disability rating in excess of 20 percent for incapacitating episodes under Diagnostic Code 5243 is not warranted.  See 38 C.F.R. § 4.71a , Diagnostic Code 5243.

The Board has also considered whether an increased disability rating is warranted based upon the granting of a separate neurologic disability rating related to the cervical spine for the entire period of appeal.  The evidence of record does not show the existence of any associated neurologic abnormalities, such as bladder or bowel complaints, that are related to the service-connected cervical spine disability. 

The Board concludes that the Veteran does not have objective neurologic abnormalities associated with his service-connected cervical spine disability other than the already service-connected disabilities for which separate ratings are provided and currently in effect.  

As to an initial increased rating for IVDS with degenerative changes of the lumbar spine, this claim, too, must fail for the time period prior to and since July 1, 2016.  There is no evidence of record showing forward flexion less than 60 degrees.  Forward flexion prior to July 1, 2011, was 80 degrees, insufficient to warrant a 20 percent rating for thoracolumbar IVDS.  Also, the combined range of motion is greater than 120 degrees, and the medical evidence does not show muscle spasm, guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reverse lordosis, or abnormal kyphosis.  Moreover, the formula for rating IVDS based on incapacitating episodes, has not been shown to have resulted in incapacitating episodes (requiring bed rest/treatment prescribed by a physician) having a total duration of at least 2 weeks but less than 4 weeks during the past twelve months.  As such, a disability rating in excess of 10 percent for incapacitating episodes under Diagnostic Code 5243 is not warranted under the IVDS criteria, prior to July 1, 2016. See 38 C.F.R. § 4.71a , Diagnostic Code 5243.

Since July 1, 2016, the medical evidence of record shows that forward flexion was 50 degrees, sufficient to warrant a 20 percent rating for IVDS of the lumbar spine.  However, in order to warrant a 40 percent rating, forward flexion of the thoracolumbar spine must be 30 degrees or less or there must be favorable ankylosis of the entire thoracolumbar spine.  That has not been shown.  Forward flexion of the thoracolumbar spine was never 30 degrees or less and the Veteran has not had favorable ankylosis at any time during the appeals period.  Also, the formula for rating IVDS based on incapacitating episodes, has not been shown to have resulted in incapacitating episodes (requiring bed rest/treatment prescribed by a physician) having a total duration of at least 4 weeks but less than 6 weeks during the past twelve months, necessary for a 40 percent rating.  As such, a disability rating in excess of 20 percent for incapacitating episodes under Diagnostic Code 5243, since July 1, 2016, is not warranted.  See 38 C.F.R. § 4.71a , Diagnostic Code 5243.

Sensory deficit, right and left lower extremities; left upper extremity

By rating decision of December 2011, service connection for sensory deficit, right and left lower extremities, secondary to IVDS with degenerative change, lumbar spine, was granted with a rating of 10 percent, effective June 22, 2010, for each lower extremity.  Service connection was also granted for sensory deficit, left upper extremity, secondary to IVDS, cervical spine, with a rating of 10 percent, effective June 22, 2010.  By rating decision of September 2016, the rating for sensory deficit, left upper extremity, was increased to 20 percent, effective July 1, 2016.  

The Veteran claims that his service-connected sensory deficit of the right and left lower extremities is more severe than the current 10 percent ratings exhibit.   

In August 2010, the Veteran underwent an electromyography and Nerve Conduction Study.  Nerve conduction studies showed both median and ulnar sensory nerve action potential amplitudes and distal latencies were normal.  Both median and ulnar distal motor latencies, compound muscle action potential amplitudes, and conduction velocities were normal.  EMG showed the right deltoid, biceps, and triceps showed excess large amplitude long duration motor unit action potentials, stable in form with mildly reduced recruitment; there was no spontaneous activity.  Left deltoid, biceps, triceps, both flexor carpi radialis and first dorsal interosseous muscles showed normal insertional activity, no spontaneous activity, normal motor unit action potential form, and normal recruitment.  Interpretation indicated that this was an abnormal study.  This reinnervation pattern could be seen with remote or chronic low-grade right predominately C6 radiculopathy.  The lack of spontaneous activity was a favorable feature.  There was no carpal tunnel syndrome, and there was no evidence of active left cervical radiculopathy.  

The Veteran was seen in July 2011.  It was noted he was right-handed.  The cervical spine sensory function was impaired.  There was sensory deficit of the left lateral shoulder and left lateral forearm.  Upper extremity reflexes right and left were normal.  There were normal cutaneous reflexes.  The most likely involved peripheral nerve was the circumflex nerve which affected the left side of the body.  There were no complications.  The lumbar spine sensory function was impaired.  Sacral spine revealed no sensory deficits of S1.  Sensory deficit of bilateral lateral thighs, bilateral lateral leg, and bilateral dorsal feet.  The lower extremities showed no signs of pathologic reflexes.  The most likely peripheral nerve was the sciatic nerve, which involved both sides of the body.  There were no complications.  

The Veteran underwent a VA examination in July 2016.  He reported he was ambidextrous.  Deep tendon reflexes (DTRs) were normal.  Sensory examination of C5 (shoulder) of the left, C6-T1(inner/outer forearm) of the left and C6-8 (hand/fingers) of the left was normal.  He also had radicular pain.  He had constant pain of the left upper extremity, severe in degree; no intermittent, usually dull pain, paresthesias and/or dysesthesias of moderate degree of the left upper extremity; and no numbness of the left upper extremity.  Nerve root involvement was shown on the left upper extremity of the upper radicular group and middle radicular group.  Radiculopathy severity on the left was moderate in degree.  

As to sensory deficit of the left lower and right lower extremities, DTRs were 2+ and normal.  Sensory examination of L2 (upper anterior thigh), and L3/4 of the left and right, were normal.  L4/L5/S1 (lower leg/ankle) and L5 (foot toes) of the left and right were decreased.  The Veteran had radicular pain and other signs and symptoms of radiculopathy.  He had constant pain of the right and left lower extremity, severe in degree; no intermittent pain, usually dull pain of either lower extremity; paresthesias and/or dysesthesias of severe degree of the right and left lower extremity and numbness, moderate in degree, of the left and right lower extremity.  There were no other signs or symptoms of radiculopathy.  Nerve root involvement was shown on the right and left lower extremities of L4/L5/S1/S2/S3 (sciatic nerve).  Radiculopathy severity on the right and left were moderate in degree.  

In addition to considering the orthopedic manifestations of a neck/back disability, VA regulations also require that consideration be given to any associated objective neurologic abnormalities, which are to be evaluated separately under an appropriate diagnostic code.  The respective ratings for radiculopathy are under Diagnostic Code 8520. 

Radiculopathy of the lower extremities is rated based on the degree of paralysis of the sciatic nerve under 38 C.F.R. § 4.124a , DC 8520.  Under this code, a 10 percent rating is assigned for mild incomplete paralysis of the sciatic nerve; a 20 percent rating is assigned for moderate incomplete paralysis of the sciatic nerve; a 40 percent rating is assigned for moderately severe incomplete paralysis of the sciatic nerve; a 60 percent rating is assigned for severe incomplete paralysis of the sciatic nerve with marked muscular atrophy; and an 80 percent rating is assigned for complete paralysis of the sciatic nerve, which contemplates foot dangles and drops, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520. Diagnostic Code 8620 refers to neuritis of the sciatic nerve, while Diagnostic Code 8720 refers to neuralgia of the sciatic nerve.  

The Veteran is right-handed.  This is his major extremity.  The issue before the Board is the rating for sensory deficit to the left upper extremity, which entails his minor extremity.  Under DC 8618, under the minor extremity, a noncompensable rating is assigned for mild incomplete paralysis of the circumflex nerve; a 10 percent rating is assigned for moderate incomplete paralysis of the circumflex nerve; and a 30 rating is assigned for severe incomplete paralysis of the circumflex nerve; which contemplates that abduction of the arm is impossible, outward rotation is weakened; muscle supplied are deltoid and teres minor.  

Under DCs 8510/8511, under the minor extremity, a 20 percent rating is assigned for mild incomplete paralysis of the upper or middle radicular group; a 30 percent rating is assigned for moderate incomplete paralysis of the upper or middle radicular group; and a 40 percent rating is assigned for severe incomplete paralysis of the upper or middle radicular group.  The upper radicular group (5th and 6th cervicals) contemplates all shoulder and elbow movements lost or severely affected; hand and wrist movements not affected.  The middle radicular group contemplates adduction, abduction, and rotation of the arm, flexion of the elbow, and extension of the wrist lost or severely affected.  

Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated in proportion to the impairment of motor, sensory, or mental function.  In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, and sensory disturbances.  38 C.F.R. § 4.120.  The schedule of ratings does not define the terms "moderate" and "severe;" rather than applying a mechanical formula to make a determination, the Board evaluates all of the evidence such that decisions are "equitable and just."  38 C.F.R. § 4.6.  

The term "incomplete paralysis," with respect to nerve injuries, indicates a degree of loss or impaired function substantially less than the type pictured for "complete paralysis" given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine the with application of the bilateral factor. See id.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123.  The maximum rating to be assigned for neuralgia, usually characterized by a dull and intermittent pain of typical distribution so as to identify the nerve, will be that equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.  

As to the claims for an initial evaluation in excess of 10 percent for sensory deficit, left and right lower extremities, the claims must fail.  Both the left and the right lower extremities showed normal DTRs, with no signs of pathologic reflexes.  There were also normal cutaneous reflexes.  Although there was some sensory deficits, the medical evidence does not show more than mild disablement, warranting no more than 10 percent.  Moderate disablement, necessary for a 20 percent initial rating, is not shown.  Therefore, the already provided initial ratings of 10 percent for sensory deficit of both left and right lower extremities is sufficient for the level of disability shown.  An initial rating in excess of 10 percent for sensory deficit of the left and right lower extremities is not warranted.  

Based on the evidence of record, an initial compensable evaluation for sensory deficit, left upper extremity, prior to July 1, 2016, is not warranted.  In July 2011, it was noted that the most affected nerve was the circumflex nerve, which affected the Veteran's entire left side of the body.  Although the cervical spine sensory function was impaired, his reflexes were normal and there were no complications.  No more than mild disablement was shown.  Moderate disablement of the circumflex, necessary to warrant a 10 percent rating, was not shown prior to July 1, 2016.  

During the Veteran's July 1, 2016 VA examination, the sensory examination of C5 (shoulder) of the left, C6-T1 (inner/outer forearm) of the left and C6-8 (hand/fingers) of the left was normal.  He had radicular pain.  He had constant, severe pain of the left upper extremity, and paresthesias and/or dysesthesias of moderate degree.  He was no longer evaluated under the circumflex nerve, as his nerve root involvement was shown on the left upper extremity of the upper radicular group and middle radicular group.  The findings were found to be moderate in disablement.  Sensory deficit of the left upper extremity (minor) was productive of 30 percent disablement, since July 1, 2006.  Severe disablement, necessary to warrant a 40 percent rating, was not shown.  


Scar, status post discectomy and spinal fusion

Service connection for scar, status post discectomy and spinal fusion, cervical spine, was granted by rating decision of December 2011.  A 10 percent rating was awarded, effective April 2011.  The 10 percent rating has been in effect since the initial rating.  

The Veteran's scar affects his neck, and is reflected in April 2011, when he had a surgical procedure (spinal fusion) that resulted in the residuals of the scars.  Hence it may be rated on the basis of disfigurement of the head, face, or neck (DC 7800). 

DC 7800 for the evaluation of disfigurement of the head, face or neck provides that a 10 percent disability rating is assigned when there is one characteristic of disfigurement.  A 30 percent rating is assigned when there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, or lips), or; with two or three characteristics of disfigurement.  Id. A 50 percent rating is assigned when there is visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, or; with four or five characteristics of disfigurement.  Id.  An 80 percent rating is assigned when there is visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features, or; with six or more characteristics of disfigurement.  Id.  

Under Note (1), the eight characteristics of disfigurement are: a scar 5 or more inches (13 or more cm.) in length; a scar at least 1/4 inch (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation; a scar adherent to underlying tissue; skin hypo- or hyper-pigmented in an area exceeding 6 square inches (39 sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 square inches (39 sq. cm.); underlying soft tissue missing in an area exceeding 6 square inches (39 sq. cm.); and skin indurated and inflexible in an area exceeding 6 square inches (39 sq. cm.).  Id.  Pursuant to Note (2), tissue loss of the auricle is to be rated under DC 6207 (loss of auricle) and anatomical loss of the eye is to be rated under DC 6063, as appropriate.  Pursuant to Note (3), the adjudicator is to take into consideration unretouched color photographs when evaluating under these criteria.  Id.  Pursuant to Note (4), disabling effects other than disfigurement that are associated with individual scar(s) of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury should be separately evaluated under the appropriate diagnostic codes.  Under Note (5), the characteristic(s) of disfigurement may be caused by one scar or multiple scars; the characteristic(s) required to assign a particular evaluation need not be caused by a single scar in order to assign that evaluation. 

The Veteran underwent an examination conducted for VA in July 2011.  The Veteran had 2 identical scars, measuring 4cm x .03 cm and located anteriorly on his neck after undergoing a cervical fusion surgery.  The scars were linear.  The scars were not painful on examination.  There was no skin breakdown.  The scars were superficial, with no underlying tissue damage.  Inflammation and edema were absent. There was no keloid formation.  The scars were described as disfiguring, and did not limit the Veteran's motion.  There was no limitation of function due to the scars.  The diagnosis was surgical scars of the neck.  

The Veteran underwent a VA scar examination in July 2016.  The Veteran had two neck surgical scars, 5 cm x.03 and 5cm x.04.  The scars were not painful or unstable.  There was no elevation, depression, adherence to underlying tissue or missing underlying soft tissue.  There was no abnormal tissue or missing underlying soft tissue.  There was no abnormal pigmentation or texture and no distortion or asymmetry of facial features and tissue loss.  There was also no limitation of function.

Based on the medical evidence of record, the Veteran's two surgical scars of the neck have been described as exhibiting disfigurement.  The two scars were assigned a 10 percent evaluation based on disfigurement.  Examinations have not shown tissue loss or two or three characteristics of disfigurement, necessary to indicate a 30 percent rating.  Therefore, no more than the current 10 percent rating for surgical scars, status post discectomy and spinal fusion, cervical spine, is warranted.  

TDIU, prior to July 1, 2016

A veteran may be awarded TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disability or disabilities.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.26 (2016).  Consideration may be given to his level of education, special training, and previous work experience in making this determination, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016); see also Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991).  

TDIU may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a) (2016).  In addition, there must be evidence that the disabled person is unable to secure or follow a substantially gainful occupation.  Id.  

Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to TDIU is whether his service-connected disabilities alone are of sufficient severity to produce unemployability.  

The determination as to whether a total disability rating based on individual unemployability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991).  

Thus, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected conditions and advancing age, which would justify a TDIU prior to July 1, 2016.  38 C.F.R. §§ 3.341(a), 4.19 (2016).  See Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  The service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue are to be addressed.   

After weighing the medical and lay evidence of record, the Board finds no basis for an award of TDIU prior to July 1, 2016.  

Based on the foregoing, the Board finds that the Veteran is not prevented from securing or following substantially gainful employment due to his service-connected disabilities alone.  

The evidence of record shows the Veteran retired from Fairfax County Government in April 2008.  At that time, he had 35 years of experience as a drug and alcohol counselor.  He stated he took retirement because it was available to him and he felt his PTSD symptomatology affected the quality of services he could provide.  He also had employment in service as a military policeman and a file clerk.  He had education as a high school graduate with one year of college, and received additional training as a counselor.  One examiner stated that he was of above average intelligence.  Since his retirement, he stated he had not sought further training nor had he attempted to find other employment.  He did indicate that his difficulty in hearing and his back problems were reasons for leaving his employment.  He indicated he had problems sitting, standing, and concentrating.  

The Board has considered the Veteran's statements in support of his claim.  The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  He is not competent, however, to identify a specific level of disability of his service-connected disabilities, and whether these service-connected disabilities preclude employment.  On the other hand, such competent evidence concerning the nature and extent of the Veteran's service-connected disabilities have been provided by the medical personnel who have examined him and who have rendered pertinent opinions in conjunction with the evaluations.  No examination has shown that the Veteran is unable to maintain substantially gainful employment due to his service-connected disabilities.  

Further, it is important to note that although the Veteran states that his service-connected disabilities (specifically his PTSD, hearing loss, and back disabilities) affect his ability to be substantially employed, the evidence does not show that prior to July 1, 2016, his service-connected disabilities prevent him from performing counseling type of work or any equivalent employment.  Quite the opposite is true.  He is shown to have advanced education and other training as a policeman and file clerk which indicates he is intellectually capable of employment.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, such as a counselor, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991).  His education, training and ability to perform work as a file clerk contradicts his claim of unemployability.  Although his service-connected PTSD may affect his mood and ability to work directly with others, he clearly is able to do office work.  Although the Veteran claims concentration issues, it is not whether he can perform the employment he previously performed as a drug and alcohol counselor, but whether he can secure or follow substantially gainful employment in accordance with his level of education, special training, prior work experience, and the level of his service-connected disabilities alone.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Clearly, the evidence of record shows that the Veteran is capable of such.  Thus, for the period prior to July 1, 2016, the Board concludes that the Veteran is not shown to be unemployable due to his service-connected disabilities and the criteria for entitlement to a TDIU prior to July 1, 2016 are not met.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against a TDIU on a schedular basis, prior to July 1, 2016.  There is no doubt to be otherwise resolved.  As such, the appeal is denied.  


ORDER

Service connection for a liver disorder is denied.

An initial rating in excess of 70 percent for PTSD to include panic disorder with agoraphobia, unspecified depressive disorder, and generalized anxiety disorder is denied.  

An initial compensable rating for bilateral hearing loss is denied.  

An initial rating in excess of 20 percent for IVDS, cervical spine, exclusive of a temporary total convalescent rating, is denied.  

An initial rating in excess of 10 percent for IVDS, with degenerative changes, lumbar spine, prior to July 1, 2016 and in excess of 20 percent therefrom, is denied.  

An initial rating in excess of 10 percent for sensory deficit, right lower extremity, is denied.  

An initial rating in excess of 10 percent for sensory deficit, left lower extremity, is denied.  

An initial rating in excess of 10 percent for scars, status post discectomy and spinal fusion, cervical spine, is denied.  

An initial compensable rating for sensory deficit of the left upper extremity prior to July 1, 2016 is denied.  

An initial rating of 30 percent, and no higher, for sensory deficit of the left upper extremity from July 1, 2016 is granted, subject to the laws and regulations governing payment of monetary benefits.  

TDIU prior to July 1, 2016 is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


